104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.In re PHILIP MORRIS COMPANIES INC., Hamish Maxwell, MichaelA. Miles and William Campbell, Petitioners.
No. 96-3009.
United States Court of Appeals, Second Circuit.
Sept. 27, 1996.

Appearing for Petitioner:  Herbert M. Wachtell, Wachtell, Lipton, Rosen & Katz, New York, New York.
Appearing for Respondent:  Joseph Goldberg, Freedman, Boyd, Daniels, Peifer, Hollander, Guttman & Goldberg, Albuquerque, New Mexico.
E.D.N.Y.
MANDAMUS DENIED.
Before HONORABLE OAKES, WINTER and CALABRESI, Circuit Judges.


1
Petition for a writ of mandamus for the United States District Court for the Eastern District of New York (Gleeson, Judge).


2
This cause came to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued.


3
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for a writ of mandamus is hereby denied.


4
Philip Morris Companies Inc., Hamish Maxwell, Michael A. Miles and William Campbell petition for a writ of mandamus to the United States District for the Eastern District of New York, directing Judge Gleeson to withdraw his order granting class certification.


5
We deny the petition for a writ of mandamus.  The ground for the denial is that there was no clear error committed in certifying the class.